Citation Nr: 1747485	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, secondary to service-connected dyshidrotic eczema.


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Nashville, Tennessee Regional Office (RO). The appeal was certified to the Board by the RO in St. Petersburg, Florida. 

On June 2015, the Board remanded the appeal to the RO for additional action. 


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include depression and anxiety, was not caused or aggravated by the Veteran's service-connected dyshidrotic eczema. 


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include depression and anxiety, secondary to a service-connected disorder, have not been met. 38 U.S.C.A. §§ 1110, 1137 (West 2014). 38 C.F.R. §§ 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA issued an October 2010 letter to the Veteran which informed her of the evidence generally needed to support her claim; what actions she needed to undertake; and how VA would assist her in developing her claim. The October 2010 letter was issued to the Veteran prior to the July 2011 rating decision from which the instant appeal arises. 

VA has secured or attempted to secure all relevant documentation to the extent possible. The record reflects that in August 2016, VA mailed to the Veteran a letter to notify her that a VA examination had been scheduled and requested that she respond. The Veteran did not respond to the VA's notice. Under 38 C.F.R. § 3.655, the Board will decide this matter based on the evidence of record as it is currently developed. 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). While VA has a duty to assist the Veteran in substantiating her claim, that duty is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II. Analysis

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that during service, she had eczema flare-ups on her hands. The Veteran describes her flare-ups as "unsightly" and reportedly avoids public interaction. A "buddy statement" in the record states that upon meeting the Veteran for the first time, the buddy "noticed she [Veteran] had problems with her hands." The Veteran contends that as a result of her dyshidrotic eczema flare-ups, she became depressed during service. The Veteran also asserted that her service time was very stressful. 

In a November 1989 service treatment record (STR), the examiner noted the Veteran's then-report of "feels some depression," and assessed the Veteran's report as possible depression. In an October 1991 STR, the examiner noted the Veteran as depressed. Within a period of four active service years, the STRs indicate two notations of complaints for depression and do not note the Veteran's above assertions. 

In April 2010, the Veteran was afforded psychiatric treatment at a VA hospital. The Veteran was diagnosed with adjustment disorder with mixed symptoms of depression and anxiety, r/o MDD, recurrent, mild to moderate. Although no etiology opinion was provided, the examiner noted the Veteran's report of increased depression and anxiety triggered by her brother's death and other family circumstances associated with her brother's death. The examiner also noted an extensive active medical problems list. 

In March 2011, the Veteran was afforded a VA examination. The Veteran was diagnosed with major depressive and anxiety disorder. The examiner opined that the Veteran's major depressive and anxiety disorder was not caused by her noted mood symptoms during active service because the Veteran's first treatment for depression occurred approximately nine years post-service, and she was employed and functioning adequately between post-service and her first treatment for depression. The examiner also noted that although an October 1991 service medical record indicated the Veteran as "slightly depressed," no further notations were made for the remainder of her service period that indicated dysphoria or depressive symptoms.    

A preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder, to include depression and anxiety, was caused or aggravated by the Veteran's service-connected dyshidrotic eczema. Contrary to the Veteran's main assertion that her service-connected dyshidrotic eczema caused her acquired psychiatric disorder, to include depression and anxiety, the Veteran submitted a written statement outlining various in-service events the Veteran herself attributes to her depression and anxiety. The Veteran's STRs indicate two complaints of depression within a span of four years. The April 2010 VA psychiatric examination indicated that the Veteran reported increased depression and anxiety due to a relative's death and circumstances surrounding the death. The March 2011 VA examination concluded that the Veteran's depression and anxiety disorder was not caused by her noted mood symptoms during active service, because the Veteran was employed and functioned adequately for approximately nine years between post-service and before her first treatment for depression. Therefore, service connection is not warranted and the claim is denied.   


ORDER

Service connection for an acquired psychiatric disorder, to include depression and anxiety, secondary to service-connected dyshidrotic eczema is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


